UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009. oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No.333-79405 TACTICAL AIR DEFENSE SERVICES, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0455809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1515 Perimeter Rd West Palm Beach, FL 33406 (Address of principal executive offices) (561) 398-8196 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-Accelerated filer¨Small Business Issuerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at May 20, 2009 Common Stock, $0.001 par value 1,472,309,286 INFORMATION RELATING TO FORWARD-LOOKING STATEMENTS In addition to historical information, this Form10-Q contains statements relating to our future results (including certain projections and business trends) that are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act), and are subject to the “safe harbor” created by those sections. Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates”, “suggests”, “seeks”, “will” and variations of such words and similar expressions are intended to identify forward-looking statements.These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results and performance to be materially different from any future results or performance expressed or implied by these forward-looking statements. These factors include, among other things, our capital needs, the competitiveness of the business in our industry, our strategies, our ability to attract and retain qualified officers and directors, demand for the services we provide, both nationally and in the regions in which we operate, the functioning of our information systems, the effect of existing or future government regulation and federal and state legislative and enforcement initiatives on our business, our clients’ ability to pay us for our services, our ability to successfully implement our acquisition and development strategies, the effect of liabilities and other claims asserted against us, the effect of competition in the markets we serve, our ability to successfully defend the Company, its subsidiaries, and its officers and directors on the merits of any lawsuit or determine its potential liability, if any, and other factors. Although we believe that these statements are based upon reasonable assumptions, we cannot guarantee future resultsand readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date of this filing. There can be no assurance that (i)we have correctly measured or identified all of the factors affecting our business or the extent of these factors’ likely impact, (ii)the available information with respect to these factors on which such analysis is based is complete or accurate, (iii)such analysis is correct or (iv)our strategy, which is based in part on this analysis, will be successful. The Company undertakes no obligation to update or revise forward-looking statements All references in this Annual Report on Form 10/K to the “Company,” “we,” “our,” or “us,” ” refer to TADS and its subsidiaries as constituted subsequent to the acquisition of substantially all of the assets of AeroGroup Incorporated on December 15, 2006, except where the context makes clear that the reference is only to TADS. Information about the Company and the principal terms of this acquisition are set forth below. INDEX TO FORM 10-Q FILING TABLE OF CONTENTS PART I FINANCIAL INFORMATION PageNumbers PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Income 6 Condensed Consolidated Statement of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 37 Item3 Quantitative and Qualitative Disclosures About Market Risk 39 Item4. Controls and Procedures 39 PART II - OTHER INFORMATION Item1 Legal Proceedings 41 Item1A Risk Factors 41 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item3. Defaults Upon Senior Securities 45 Item4. Submission of Matters to a Vote of Security Holders 45 Item5 Other information 45 Item6. Exhibits 45 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act PART I ITEM 1 – FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. 5 TACTICAL AIR DEFENSE SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEET MARCH 31, 2009 DECEMBER 31, 2008 ASSETS Current Assets: Cash $ 5,501 23,156 Accounts Receivable 250,000 250,000 Total Current Assets 255,501 273,156 Property and Equipment, net 88,000 88,000 TOTAL ASSETS 343,501 361,156 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable 161,605 7,762 Accrued liabilities 353,123 473,454 Short-Term Debentures, including accrued interest, net of debt discount of $2,590,041 567,863 504,904 Total Current Liabilities 1,082,591 986,120 TOTAL LIABILITIES 1,082,591 986,120 COMMITMENTS STOCKHOLDERS' EQUITY: Series A Preferred stock-$.001 par value; 50,000,000 shares authorized; - shares issued and outstanding - 6,400,000 6,400 6,400 Common stock-$.001 par value; 1,000,000,000 shares authorized; - 855,203,856 shares issued and outstanding 855,204 855,204 Additional paid-in-capital 36,403,936 36,403,936 Unearned compensation Deficit accumulated during the development stage (38,004,630 ) (37,890,504 ) TOTAL STOCKHOLDERS' EQUITY (739,090 ) (624,964 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 343,501 361,156 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 TACTICAL AIR DEFENSE SERVICES, INC. (A Development Stage Company, Commencing January 1, 2006) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2009 and 2008 (Unaudited) 2009 2008 REVENUES $ - $ - Operating costs - General and administrative, including compensatory element of stock issuance of $-0- and $375,000for the three months ended March 31, 2009 and 2008, 114,126 679,524 TOTAL COSTS 114,126 679,524 OPERATING LOSS (114,126 ) (679,524 ) OTHER (EXPENSE) INCOME: Derivative loss on derivative liabilities - Write-down of fixed assets Forgiveness of liquidated damages - - Interest expense - (330,500 ) Other TOTAL EXPENSES - (330,550 ) NET LOSS $ (114,126 ) $ (1,010,024 ) NET LOSS APPLICABLE TO COMMON STOCKHOLDERS $ (114,126 ) $ (1,010,024 ) Loss per common share - basic and diluted $ $ (0.02 ) Weighted average number of shares outstanding - basic and diluted 855,203,856 54,044,183 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 TACTICAL AIR DEFENSE SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (114,126 ) $ (1,010,024 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable 153,843 - Accrued liabilities (120,331 ) 635,026 Net Cash Used in Operating Activities (80,614 ) (1,010,024 ) CASH USED IN INVESTING ACTIVITIES Purchase of property and equipment - - Net Cash Used in Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Due to related parties, net 62,959 - Net Cash Provided by Financing Activities 62,959 - Increase (Decrease) in cash (17,655 ) (- ) Cash - Beginning of period 23,156 - Cash - End of period $ 5,501 $ - Interest paid - - Taxes paid - - Non-cash Transactions: Stock issued to settle accrued compensation $ - $ 375,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 8 TACTICAL AIR DEFENSE SERVICES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - COMPANY AND BASIS OF PRESENTATION: General Tactical Air Defense Services, Inc. (“TADS”) is a Nevada public corporation that offers air combat training, mid-air refueling, maintenance training, ground-threat support, aerial fire-fighting, and specialty aerial services to the U.S. and Foreign Militaries and other Federal and State Agencies. TADS is certified by the United States Government as a private-sector military contractor and has been granted the required security clearances. TADS was incorporated in the State of Nevada on July 9, 1998 under the name Natalma Industries, Inc. Originally, TADS operated as a junior mining company engaged in the exploration of mining properties. We were unsuccessful in locating a joint venture partner to assist us in the development of our mining claims. As a result, TADS was unable to pay for and perform the exploration and development required in its agreement with the owners of its properties and lost our rights to the mining claims. Our management at the time, therefore determined that it was in the best interest of our shareholders that we seek potential operating businesses and business opportunities with the intent to acquire or merge with another business, which led to the purchase substantially all of the assets of AeroGroup Incorporated (the “AeroGroup Acquisition”). On December 15, 2006 (the “Closing Date”), TADS and three of its wholly-owned subsidiaries, Resource Financial Aviation Holdings Inc., OneSource Aviation Acquisition Inc. and Genesis Aviation Acquisition Inc., each a Nevada corporation (the “TADS Subsidiaries” and, collectively with TADS,”) acquired substantially all of the assets of AeroGroup Incorporated (“Aero or AeroGroup”), a Utah corporation, and its three wholly owned subsidiaries, OneSource Acquisition, Inc., Genesis Acquisition, Inc. and Resource Financial Holding
